Citation Nr: 1505119	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  05-142 20A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for syringomyelia with decreased range of motion and muscle spasm of the neck. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1982 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a February 2003 rating decision, the RO granted service connection and provided an initial evaluation of 10 percent effective from January 24, 2001, for the Veteran's syringomyelia.  In a March 2004 rating decision, the RO granted an increased rating to 20 percent effective December 12, 2002.  In an April 2005 rating decision, the effective date of this increase was effective from January 24, 2001.

In April 2008, the Veteran testified at a hearing before a Veterans Law Judge at the local RO.  A transcript of the hearing has been associated with the claims file.  Upon notice that this Veterans Law Judge was no longer employed by the Board, he opted to forego another hearing before a Veterans Law Judge available to render a decision concerning this matter.

The Board remanded this matter for additional development in June 2010.  In October 2012, the Board granted an effective date of March 27, 1997, for the Veteran's syringomyelia.  The issues of initial evaluation for the period prior to January 24, 2001, as well as higher evaluation for the period from that date were remanded for additional development.  In an October 2012 rating decision, the Appeals Management Center (AMC) granted an evaluation of 30 percent with an effective date of March 27, 1997.  The Board remanded this matter for additional development in August 2013.  The claim has now returned for appellate review. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  



FINDING OF FACT

Throughout the pendency of this claim, the Veteran's syringomyelia manifested as cervical strain, and flexion was limited to 15 degrees on account of functional impairment due to less movement than normal and inability to perform repetitive range of motion due to pain, but without ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a syringomyelia due to decreased range of motion and muscle spasms of the neck, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.68, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to an increased rating for a syringomyelia condition due to decreased range of motion and muscle spasms of the neck.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  

The letters dated in May 1997 and December 2001 satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's service connection claim in February 2003.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and post-service private treatment records, VA treatment records and lay statements are in the file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran an appropriate VA examinations in June 2002, January 2004 and February 2013, and May 2014 as well as VA addendum opinions in April 2013 and April 2014.  The Veteran has not reported receiving any recent treatment specifically for this condition, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports and opinions are thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

 The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran had submitted sufficient evidence in support of his claims, and the Veteran volunteered his subjective symptoms, history of trauma, and theories of service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  Moreover, the Veteran was notified that the presiding Veterans Law Judge was no longer employed by the Board and the Veteran was afforded another hearing which he opted to forego.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Syringomyelia 

The Veteran seeks a higher disability rating for his syringomyelia disability.  The Veteran's syringomyelia is rated as 30 percent disabling from March 27, 1997, under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5237.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27 (2014).  Here, the hyphenated diagnostic code indicates that an unlisted orthopedic disorder (Diagnostic Code 5299) is rated, by analogy, under the criteria for impairment of the lumbosacral or cervical strain under Diagnostic Code 5237. 38 C.F.R. § 4.20 (2014).

Under the General Rating Formula, a 30 percent evaluation is for application with forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, DC 5237 (2014).  A 40 percent evaluation is for application when there is unfavorable ankylosis of the entire cervical spine.  Id.  

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Alternatively, the Board has also considered the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under that formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

The Board notes that the Veteran has a separate rating for headaches due to trauma and resultant of Arnold-Chiari malformation, rated as 30 percent disabling from December 27, 1997 and 50 percent disabling from December 22, 1999 under Diagnostic Code 8199-8100.  The hyphenated diagnostic code indicates that the Veteran's disability is rated under Diagnostic Code 8100 for migraines.  Diagnostic Code 8100 for migraines has a maximum schedular evaluation of 50 percent.  

In a June 2002 VA examination, the Veteran reported experiencing tension and migraine headaches for the past several years.  A physical examination revealed unremarkable results and the Veteran was diagnosed with mixed headaches and syringomyelia. 

A January 2004 VA examination revealed that the Veteran continues to experience neck pain with spasms and limitation of neck pain.  A physical examination revealed that the cranial nerves are normal and the muscle strength test was hard to perform due to multiple joint pains.  The examiner continued to diagnose the Veteran with tension and migraine headaches and syringomyelia.

A March 2007 VA examination revealed that the Veteran complains of chronic headaches and numbness.  The examiner opined that the Veteran's Arnold-Chiari malformation is a congenital condition that was not caused by the mild head trauma that he experience in service.  A neurological examination revealed that the Veteran was alert and oriented in all spheres.  His recent and remote memory appears intact.  The examiner concluded that the syrinx is not related to symptoms of headaches or numbness.  The examiner further found that since the syrinx is in the cervical location, it cannot result in sensory asymmetries, which are non-physiologic upon examination of the lower extremities.  

A February 2013 VA examination diagnosed the Veteran with Arnold-Chiari malformation with the date of diagnosis in 2013, mild cervical syrinx (syringomyelia) with the date of diagnosis in 1990's, and degenerative changes to the cervical spine with the date of diagnosis in 2003.  The examination report reflects that the examiner reviewed the claims file and interviewed and examined the Veteran.  The Veteran reported symptoms of headaches, numbness, photophobia, occasional nausea and intermittent dizziness.  A physical examination revealed no additional pertinent findings with the Veteran's neurological health or extremities.  A magnetic resonance imaging (MRI) revealed that the Arnold-Chiari malformation is no longer seen and the ventricular system appears normal in size, shape and architecture.  The examiner noted no additional functional impact on the Veteran's central nervous system.   Range of motion testing revealed 15 degrees in flexion without objective evidence of painful motion and 15 degrees in extension without objective evidence of painful motion.  Repetitive use testing did not result in any additional limitation of motion.  The Veteran's functional loss included less movement than normal.  The examiner found no evidence of intervertebral disc syndrome (IVDS).  The examiner concluded that there is no employability impact or other functional limitation due to the Veteran's cervical condition or syringomyelia.  With regards to whether there are other disabilities other than headaches and limitation of motion from January 24, 2001 to present, the examiner found that it was "difficult to ascertain, however it does not appear (per Veteran's account) that there were any additional disabilities other than those already stated."  With regards to the severity of limitation from March 27, 1991 to January 24, 2001, the examiner stated that would be mere speculation to answer this question.  With regards to any additional symptoms other than headaches and limitation of motion of the cervical spine between the periods of March 27, 1991 to January 24, 2001, the examiner also concluded that it would be difficult to ascertain, however it does not appear that there were any additional disabilities based on the Veteran's account.  

An April 2013 VA addendum by the February 2013 examiner found no changes in the previous diagnosis or opinions since the previous examination. 


In August 2013, the Board remanded the claim for another examination for clarification on whether the Veteran's syringomyelia has resulted in any additional symptoms other than headaches and limitation of motion of the cervical spine at any point from March 27, 1997 to present.  Stegall v. West, 11 Vet. App. 268 (1998).  

In an April 2014 VA addendum opinion, the examiner described that Veteran's condition as a small syrinx of the cervical cord C2-C5 with a 3 millimeter (mm) diameter associated with a mild Chiari one variant at 7 mm.  The "Chiari one variant" is congenital and associated with a syringomyelia in 30 to 60 percent of cases.  The examiner reference a January 2014 VA treatment record by Dr. G.G., who found that the syrinx is "very mild and small" and was "not causing any problems."  The examiner also supported the same findings and opined that the syringomyelia is asymptomatic.  However, the examiner was unable to provide an opinion on the severity of limitation of motion of the cervical spine which he deferred to a more appropriate orthopedic physician.  

At a May 2014 VA examination, the Veteran continued to be diagnosed with cervical strain without flare-ups.  The examination report reflects that the examiner reviewed the claims file and interviewed and examined the Veteran.  The examiner noted functional loss to include being unable to perform repetitive range of motion due to pain.  The examiner found no evidence of ankylosis or IVDS.  The Veteran reported that he does not work and needs assistance in bathing, dressing, and putting on his shoes.  The examiner reported the Mitchell criteria are inapplicable as the Veteran was unable to perform range of motion or repetitive range of motion due to pain.    

The Veteran's treatment records during this appeal have shown treatment for migraine headache and neck pain but do not show findings as listed in the rating criteria such as ranges of motion.  They do not show any ankylosis or neurologic abnormalities. 

As indicated above, cervical spine range of motion testing conducted has demonstrated some loss of cervical motion but has not shown unfavorable ankylosis of the entire cervical spine, as required for the next higher rating under the General Rating Formula.  As noted above, range of motion testing conducted in the February 2013 VA examination revealed lumbar flexion to be 15 degrees and while the May 2014 examiner could not perform the range of motion testing due to pain, the examiner found no evidence of ankylosis.  Accordingly, the Board finds the symptomatology of record consistent with the 30 percent rating assigned. 

VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Rating Formula for the spine.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that during the May 2014 VA examinations, the Veteran was unable to perform range of motion or repetitive range of motion due to pain.  However, even after taking the factors identified in DeLuca into consideration, the Board finds a disability rating in excess of 40 percent cannot be granted, under the General Rating Formula, on the basis of limitation of cervical motion.  Moreover, the post-service VA outpatient treatment notes and VA examination reports simply do not reflect objective findings of ankylosis in the spine, or any suggestion that the Veteran effectively experiences ankylosis of the spine.  Based on a review of the evidence, the Board concludes that a rating in excess of 30 percent is not warranted.  A 40 percent rating specifically contemplates favorable ankylosis.  In this case, the Veteran's treatment records and VA examinations fail to show ankylosis.  

Additionally, the Board has considered Diagnostic Code 5243 as a basis for assignment of a higher rating.  In this case, February 2013 and May 2014 VA examiners have specifically opined that the Veteran does not have IVDS.  Consequently, a rating based on IVDS or incapacitating episodes is not warranted.  As such, the Board finds that the criteria for a rating in excess of 30 percent have not been met.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The schedular evaluation for the Veteran's syringomyelia is not inadequate.  The Veteran complains of frequent headaches and limitation of motion, all of which are contemplated by the rating criteria.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

III.  Other Considerations

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 30 percent for syringomyelia, have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran has stated that he does not work in the May 2014 examination; however the Veteran did not state that this was due to his service-connected disabilities.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 30 percent for syringomyelia is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


